The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 9, 2014

                                     No. 04-14-00555-CR

                                     Robert MARTINEZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 307125
                          Honorable Jason Pulliam, Judge Presiding

                                        ORDER
        On November 12, 2014, we abated this appeal and remanded the cause to the trial court
to determine, inter alia, whether Appellant wants court-appointed counsel or wishes to represent
himself in this appeal. See Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983)
(authorizing appellate courts to abate appeals so the trial court can ensure the appellant has
effective assistance of counsel). We ordered the trial court to conduct a hearing, receive
evidence as necessary, admonish Appellant if he seeks to represent himself, and make certain
findings of fact and conclusions of law by December 12, 2014. We also ordered the trial court
clerk and court reporter to file their respective supplemental records by December 29, 2014.
       On December 5, 2014, the trial court moved this court for an additional thirty days to
hold the hearing and ensure the supplemental records are filed. The trial court’s motion is
GRANTED. The supplemental clerk’s and reporter’s records must be filed in this court not later
than January 12, 2015.
        All other appellate deadlines remain SUSPENDED pending further order of this court.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court